DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6:
This claim recites the limitation "the column" (line 3 of the claim).  There is insufficient antecedent basis for this limitation in the claim.  Therefore, it is not clear how the conductive trace is meant to be oriented.  For the purpose of examination, it is assumed that the conductive trace should be on each side of “the portion of the nozzle orifices.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-8, and 11-15 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Chen et al. (US 2011/0084997 A1).
Regarding claim 1:
	Chen et al. disclose a fluidic die comprising:
	a substrate (110);
	a nozzle layer (112) disposed on the substrate (Fig. 3), the nozzle layer having an upper surface opposite the substrate (upper surface 112, shown in Fig. 3) and including a plurality of nozzles formed therein (Fig. 3), each nozzle including a fluid chamber (118) and a nozzle orifice (102) extending through the nozzle layer from the upper surface to the fluid chamber (Fig. 3); and
	a conductive trace (120) exposed to the upper surface of the nozzle layer (Fig. 3) and extending proximate to a portion of the nozzle orifices (Fig. 3), an impedance of the conductive trace indicative of a surface condition of the upper surface of the nozzle layer (paragraph 27).
Regarding claim 2:
	Chen et al. disclose all the limitations of claim 1, and also that the conductive trace extending along opposite sides of the portion of nozzle orifices (Fig. 3).
Regarding claim 4:
	Chen et al. disclose all the limitations of claim 1, and also that the conductive trace is embedded within the nozzle layer with a portion exposed to the upper surface (Fig. 3).
Regarding claim 5:
	Chen et al. disclose all the limitations of claim 1, and also that the conductive trace is disposed on the upper surface of the nozzle layer (Fig. 3).
Regarding claim 6 (as best understood):
	Chen et al. disclose all the limitations of claim 1, and also that the impedance of the conductive trace indicates a presence of material on the upper surface which is simultaneously in contact with the conductive trace on each side of the portion, where such material includes a fluid puddle (where the meniscus acts as a “fluid puddle”: paragraphs 27-29, 32).
	While the claim states that the impedance of the conductive trace indicates a presence of “undesirable material,” such a feature is subjective and does not necessitate and/or imply any particular structure for the claimed fluidic die, other than a configuration that is able to indicate the presence of a material.
Regarding claim 7:
	Chen et al. disclose all the limitations of claim 1, and also that the conductive trace has a temperature dependent resistance indicative of a temperature of the upper surface of the nozzle layer (inherent to the use of a “metal trace”: paragraph 32).
Regarding claim 8:
	Chen et al. disclose all the limitations of claim 1, and also that the impedance of the conductive trace indicating both a temperature of the upper surface (inherent to the use of a “metal trace”) and a presence of a material on the upper surface (paragraphs 27-29, 32).
Regarding claim 11:
	Chen et al. disclose all the limitations of claim 1, including control logic (“diagnostic circuitry”) to monitor the impedance of the conductive trace (paragraphs 32, 37).
Regarding claim 12:
	Chen et al. disclose a printhead (100) comprising:
	a fluidic die including:
		a substrate (110);
		a nozzle layer (112) disposed on the substrate (Fig. 3), the nozzle layer having an upper surface opposite the substrate (upper surface of 112, shown in Fig. 3) and including a plurality of nozzles formed therein (Fig. 3), each nozzle including a fluid chamber (118) and a nozzle orifice (102) extending through the nozzle layer from the upper surface to the fluid chamber (Fig. 3);
		a conductive trace (120) exposed to the upper surface of the nozzle layer (Fig. 3) and extending proximate to a portion of the nozzle orifices (Fig. 3); and
		a monitoring circuit (“diagnostic circuitry”) to monitor an impedance of the conductive trace (paragraphs 32, 37), the impedance indicative of a surface condition of the upper surface of the nozzle layer (paragraph 27).
Regarding claim 13:
	Chen et al. disclose all the limitations of claim 12, and also that a surface condition being one of a temperature and a presence of fluid on the upper surface (paragraphs 27, 32).
Regarding claim 14:
	Chen et al. disclose a method of monitoring a fluidic die including:
	disposing a conductive trace (120) exposed to an upper surface of a nozzle layer (upper surface of 112) of a fluidic die (Fig. 3), the conductive trace extending proximate to a group of nozzle orifices (Fig. 3) of a plurality of nozzle orifices formed in the nozzle layer (paragraph 19); and
	monitoring an impedance of the conductive trace (1102: Fig. 11), the impedance indicative of a surface condition at the upper surface of the nozzle layer (paragraphs 27, 32).
Regarding claim 15:
	Chen et al. disclose all the limitations of claim 14, and also that the monitoring comprises comparing the measured impedance to known expected impedance values to determine at least one of a temperature and a presence of fluid at the upper surface of the nozzle layer (the presence of the meniscus: paragraph 37 & Fig. 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1/2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yokouchi (US 2013/0070012 A1).
The absence of a claim rejection under this heading should not be taken as an indication of allowability over the prior art cited herein.
Regarding claim 1:
	Yokouchi discloses a fluidic die comprising:
	a substrate (the inherent “liquid chambers” substrate: paragraphs 103-104);
	a nozzle layer disposed on the substrate (paragraph 103 & Fig. 3A), the nozzle layer having an upper surface opposite the substrate (Fig. 3A) and including a plurality of nozzles formed therein (Figs. 2, 6A, 7A), each nozzle including a fluid chamber (26) and a nozzle orifice 
	a conductive trace (at least one of 50, 52) exposed to the upper surface of the nozzle layer (Figs. 3A, 6A) and extending proximate to a portion of the nozzle orifices (Figs. 2, 3A, 6A), an impedance of the conductive trace indicative of a surface condition of the upper surface of the nozzle layer (indicative of cracking/deformation: paragraph 93).
	In the alternative viewpoint that Yokouchi does not expressly disclose that the nozzle layer is disposed on a substrate, it would have nonetheless been obvious to a person of ordinary skill in the art to include such a substrate, at least for the purpose of providing the desired pressure chambers.
Regarding claim 3:
	Yokouchi disclose all the limitations of claim 1, and also that the portion of nozzle orifices comprises a column of nozzles (at least those nozzles aligned in the slanted-vertical direction, shown in Figs. 2, 6A).
Regarding claim 9:
	Yokouchi discloses all the limitations of claim 1, and also that the conductive trace includes:
	a first segment (e.g. the left-most detection wire 22 shown in Fig. 2) and a second segment (e.g. the right-most detection wire 22 shown in Fig. 2) extending on opposite sides of the portion of nozzle orifices (Fig. 2); and
	a third segment (e.g. the detection wire 20) extending laterally to and joining the first and second segments to form a continuous conductive trace (Fig. 2).
Regarding claim 10:
	Yokouchi discloses all the limitations of claim 9, and also that the third segment has a length that increases a signal-to-noise ratio of an electrical property of the conductive trace (paragraph 100 & Fig. 2).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	US 2007/0120893 A1 discloses a thermally resistive temperature sensor (S) disposed on an upper surface of a nozzle layer (Fig. 1).
	US 2009/0002427 A1 discloses a temperature sensing conductive trace (43) that is disposed on an upper surface of a nozzle layer (Fig. 2-3), the conductive trace being connected to a monitoring circuit (50).
	US 2005/0190232 A1 discloses a temperature sensing conductive trace (138) that is disposed on an upper surface of a nozzle layer (disposed on at least 130: Figs. 3-4).
	US 2007/0080245 A1 disclose an ink puddle sensing conductive trace (21, 22) that is disposed proximate to a nozzle layer (Figs. 12-13).

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853